Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00829-JLK

SHARON KING and
PAUL SPOTTS, on behalf of themselves and all others similarly situated,

       Plaintiffs,

v.

CITY OF COLORADO SPRINGS,

       Defendant.


            ORDER APPROVING SETTLEMENT AND FINAL JUDGMENT


       WHEREAS, on September 27, 2019, the Court held a hearing (the “Fairness

Hearing”) to determine, among other things, whether the Settlement in this action

between Defendant, City of Colorado Springs (“the City”), and Plaintiffs, Sharon King

and Paul Spotts (“Plaintiffs”), as set forth in the Class Action Settlement Agreement

(“Agreement”), a copy of which is attached hereto as Exhibit A, is fair, reasonable and

adequate, such that an Order of final approval should be issued and a final judgment

upon said Agreement should be entered by the Court,

        WHEREAS, the Fairness Hearing was attended by the Parties, through their

 respective counsel of record in this action, and by such other individuals and entities

 as set forth in the record in this matter, and

        WHEREAS, the Court has issued its Order giving final approval to the Parties’
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 2 of 27




 Settlement set forth in the Agreement after the Fairness Hearing,

       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED

 AS FOLLOWS:

          1)   The Court, for the purposes of the Final Judgment, adopts the

   terms and definitions set forth in the Agreement.

          2)   The Court has jurisdiction over the subject matter of this action, the

   Plaintiffs, the Settlement Class, the Agreement, and the City.

          3)   The Court finds that the notice to the Settlement Class of the pendency

   of this action and of the proposed Settlement was disseminated by each of the

   means required under the Agreement and the Orders of this Court dated March 22

   and July 30, 2019, and was otherwise fully implemented.

          4)   The Court finds that such notice to the Settlement Class, as ordered and

   implemented, was reasonably calculated under the circumstances to apprise the

   Settlement Class Members of the pendency of this action, all material elements of

   the proposed Settlement, and their opportunity (a) to submit written objections to or

   comments on the Settlement, and (b) to appear at the Fairness Hearing to object to

   or comment on the Settlement. The Notice of Settlement was reasonable and the

   best notice practicable to all Settlement Class Members and complied with the

   Federal Rules of Civil Procedure, due process, and all other applicable laws and

   rules. A full and fair opportunity has been afforded to the members of the Settlement

   Class to participate during the Fairness Hearing, and all other persons wishing to be

   heard have been heard. Only one objection was received, and that objection was

   based on the misperception that the Settlement addresses California state statutes,




                                             2
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 3 of 27




   and that the Settlement waives class damages claims, neither of which is the case.

   Accordingly, the Court determines that all members of the Settlement Class, as set

   forth below, are bound by the Final Judgment.

          5)   On March 22, 2019, this Court appointed Plaintiffs, Sharon King and Paul

   Spotts, as class representatives of the Settlement Class, and appointed the

   following counsel as Class Counsel to represent the Settlement Class: (i) Civil

   Rights Education and Enforcement Center; and (ii) Campins Benham-Baker, PC.

          6)   On March 22, 2019, this Court provisionally certified the Settlement Class

   based on the findings in the Order of the same date. This Court finds that the

   Settlement Class continues to meet the requirements for class certification under the

   Federal Rules of Civil Procedure and all other applicable laws and rules.

          7)   In particular, the Court finds that: (a) joinder of all Settlement Class

   Members in a single proceeding would be impracticable, if not impossible, because

   of their numbers and dispersion; (b) there are questions of law and fact common to

   the Settlement Class; (c) Plaintiffs’ claims are typical of the claims of the Settlement

   Class that they seek to represent for purposes of settlement; (d) Plaintiffs have fairly

   and adequately represented the interests of the Settlement Class and will continue

   to do so; (e) Plaintiffs and the Settlement Class are represented by qualified,

   reputable counsel who are experienced in preparing and prosecuting class actions,

   including those involving the sort of practices alleged in the Complaint; and (f) the

   City acted or refused to act on grounds that apply to the Settlement Class, so that

   final declaratory and injunctive relief is appropriate to the Settlement Class.

          8)   Class certification is, therefore, an appropriate method for protecting the




                                              3
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 4 of 27




   interests of the Settlement Class and resolving the common issues of fact and law

   arising out of the Plaintiffs’ claims while also eliminating the risk of duplicative

   litigation. Accordingly, the Court hereby makes final its earlier provisional certification

   of the Settlement Class and further confirms the appointment of the Class

   Representatives and Class Counsel to represent the Settlement Class, as set forth

   above.

          9)   The Court grants final approval of the Settlement set forth in the

   Agreement and finds that it is fair, reasonable, adequate, and in the best interests of

   the Settlement Class as a whole.

          10) The Court further finds that the City’s Annual Commitment, which

   requires the installation or remediation of 15,400 curb ramps over the course of 14

   years, as set forth in the Agreement is proper and reasonably calculated based on

   the available information to maintain and ensure accessibility of the pedestrian right

   of way located in the City of Colorado Springs to persons with Mobility Disabilities.

   Accordingly, the Settlement shall be consummated in accordance with the terms and

   conditions of the Agreement.

          11) The Class Representatives and all Settlement Class Members (and

   their respective heirs, assigns, successors, executors, administrators, agents and

   representatives) are conclusively deemed to have released and forever discharged

   the City from all Released Claims as set forth in the Agreement. All members of the

   Settlement Class are bound by the Final Judgment.

          12) The benefits described in the Agreement are the only consideration, fees,

   costs and expenses that the City shall be obligated to give to any party or entity,



                                              4
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 5 of 27




   including without limitation the Class Representatives, Settlement Class Members,

   and Class Counsel in connection with the claims released in the Agreement and/or

   the payment of attorneys’ fees, costs and expenses in this action.

         13) The parties have requested the Court appoint William G. Meyer of

   Judicial Arbiter Group, Inc. as a master pursuant to Federal Rule of Civil Procedure

   53(a)(1)(A) to perform duties consented to by the parties. Upon consideration of the

   parties’ Joint Motion for Order Granting Final Approval of Class Settlement and

   Appointment of a Special Master, and in light of the agreement of the parties to allow

   a special master to perform duties consented to by the parties, it is hereby

   ORDERED that:

         a. Pursuant to Federal Rule of Civil Procedure 53(b), William G. Meyer

              is appointed as the initial Special Master in this action for the purpose

              of making decisions in all matters pertaining to administration and

              enforcement of the Agreement.

         b. William G. Meyer has filed an affidavit disclosing that there is no

              ground for disqualifying him under 28 U.S.C. § 455.

         c. The Special Master shall serve throughout the Term of the Agreement.

         d. The Special Master must proceed with all reasonable diligence in

              his exercise of the above-described duties.

         e. The Special Master may not communicate ex parte with the Court or a

              party.

         f.   The materials to be preserved and filed as the record of the Special

              Master's activities include any disputes submitted by the Parties to

              the

                                             5
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 6 of 27




              Special Master, as well as the resolutions of those disputes by the Special

              Master.

         g. In the event the Special Master appointed by the Court is unable or

              unwilling to act as Special Master, the parties will confer and attempt in

              good faith to agree to a successor Special Master to propose to the

              Court.

         h. The Special Master’s resolution of any disputes under the Agreement that

              do not require Court approval shall be final, binding, and non-appealable.

         i.   Except when exceptional circumstances exist requiring a prompt

              resolution of a dispute by the Special Master, the parties will submit any

              disputes to the Special Master once a year on or before November 1st of

              each year starting November 1, 2018 until the Agreement terminates.

         j.   If the Special Master seeks to resolve disputes that require Court

              approval, the Special Master shall issue a recommendation for

              Court approval, which the parties shall not oppose.

         k. Within fifty (50) days of entry of the Court’s Final Judgment and Order

              Approving Settlement, the parties shall jointly submit an annual progress

              report to the Special Master and the Court to apprise the Special Master

              and the Court of the status of the settlement tasks, and the progress made

              during the preceding calendar year, in performing the Agreement. The

              parties shall submit subsequent joint annual progress reports no later than

              July 1st of each year thereafter beginning in 2020.

         l.   Any orders or recommendations issued by the Special Master must be

              filed with the Court, with a copy to the parties. The clerk will enter the

                                              6
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 7 of 27




              order or recommendation on the docket. The Special Master may report to

              the Court on other matters as he deems appropriate. Any reports filed with

              the Court by the Special Master will be served on all parties.

          m. The fees and expenses of the Special Master relating to the Agreement

              shall be paid by the City at the current hourly rate of the Special Master,

              except that the Class Representatives shall pay these fees and expenses

              if they submit a matter to the Special Master and the Special Master

              determines that the Class Representatives’ position was frivolous,

              unreasonable, or without foundation.

          n. Should any matter require resolution by the Special Master under the

              Agreement, attorneys’ fees, expenses, and costs shall be awarded in

              accordance with 42 U.S.C. § 12205. Any fees, expenses, or costs

              awarded to Plaintiffs against the City pursuant to Special Master

              involvement related to the Agreement shall count toward and be subject to

              the caps set forth in the Agreement.

          o. This Order may be amended by the Court after notice to the parties

              and an opportunity to be heard.

          p. A copy of this Order will be provided via CMECF to all counsel having

              appeared for the parties, and they shall ensure that the appointed

              Special Master receives a copy.

          14) The Agreement and the Final Judgment are not admissions of liability or

   fault by the City, or a finding of the validity of any claims in this action or of any

   wrongdoing or violation of law by the City. The Agreement is not a concession by the

   Parties and, to the fullest extent permitted by law, neither the Final Judgment, nor

                                               7
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 8 of 27




   any of its terms or provisions, nor any of the negotiations connected with it, shall be

   offered as evidence or received in evidence in any pending or future civil, criminal,

   or administrative action or proceeding to establish any liability of, or admission by

   the City.

          15) Notwithstanding the foregoing, nothing in the Final Judgment shall

   be interpreted to prohibit the use of the Final Judgment to consummate or

   enforce the Agreement or Judgment, or to defend against the assertion of

   Released Claims in any other proceeding, or as otherwise required by law.

          16) In accordance with the terms of the Agreement, which is attached hereto,

   the Court reserves exclusive and continuing jurisdiction over Plaintiffs, the

   Settlement Class Members, the City, and the Agreement throughout the Term of the

   Agreement, for the sole purpose of supervising the implementation, enforcement,

   construction, and interpretation of the Agreement and the Final Judgment. In that

   regard, any challenges to the Agreement terms or implementation, whether under

   state or federal law, shall be subject to the exclusive and continuing jurisdiction of

   this Court.


 IT IS SO ORDERED.


    DATED this 30th day of September, 2019.




                                                      JOHN L. KANE
                                                      SENIOR U.S. DISTRICT JUDGE




                                             8
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 9 of 27




                          EXHIBIT A
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 10 of 27




                          CLASS ACTION SETTLEMENT AGREEMENT

          This Class Action Settlement Agreement (“Agreement”) is made this 21st day of March,
 2019, by Sharon King and Paul Spotts (collectively, “Named Plaintiffs” or “Plaintiffs”), by and on
 behalf of a class of similarly situated persons, as more fully defined herein (“Settlement Class”);
 and the City of Colorado Springs, Colorado, a Colorado municipal corporation and home rule city
 (“City”) (individually, a “party” or “Party” and collectively, the “parties” or “Parties”).

                                             RECITALS

           WHEREAS, Named Plaintiffs, individually and on behalf of a class of similarly situated
 persons, allege and have threatened to commence legal action (the “Lawsuit”) asserting that they
 have been denied the benefits of the City’s curb ramps because the City has failed to comply with
 Title II of the Americans with Disabilities Act, as amended, 42 U.S.C. § 12131 et seq., and Section
 504 of the Rehabilitation Act, 29 U.S.C. § 794, with regard to the installation, maintenance, and
 design of its curb ramps;

         WHEREAS, the City has denied and continues to deny any and all liability or wrongdoing
 to Named Plaintiffs and to the Settlement Class; by entering into this Agreement, the City does not
 admit any impropriety, wrongdoing or liability of any kind whatsoever, including any as to the
 claims raised in the Lawsuit, and on the contrary, expressly denies the same; and the City has
 entered into this Agreement solely for the purpose of avoiding the expense, inconvenience,
 distraction and delay of the Lawsuit, without admitting any wrongdoing or liability whatsoever, and
 without conceding the Named Plaintiffs’ ability to certify the alleged putative Settlement Class on
 its merits under Fed. R. Civ. P. 23;

         WHEREAS, the Parties have conducted a thorough examination and investigation of the
 facts and law relating to the matters set forth in the Lawsuit;

        WHEREAS, the Parties have engaged in extensive, arms-length negotiations;

         WHEREAS, based upon extensive analysis of the facts and the law applicable to the
 Complaint, and taking into account the extensive burdens and expense of litigation, including the
 risks and uncertainties associated with protracted trials and appeals, as well as the fair,
 cost-effective and assured method of resolving the claims of the Settlement Class, Class Counsel
 has concluded that this Agreement provides substantial benefit to the Settlement Class and is fair,
 reasonable, and adequate and in the best interest of the Named Plaintiffs and the Settlement
 Class;

          WHEREAS, the City has similarly concluded that this Agreement is desirable to avoid the
 time, risk, and expense of defending protracted litigation, to fulfill its long-standing commitment to
 promoting and enhancing the rights of those with disabilities and to ensure compliance with all
 laws protecting the rights of the disabled, and to resolve finally and completely the pending and
 potential claims of the Named Plaintiffs and the Settlement Class; and

         WHEREAS, the Parties desire to settle the claims asserted in the Lawsuit and to enter into
 a settlement agreement related to the Lawsuit and the claims giving rise thereto, in accordance
 with the provisions and upon the terms and conditions hereafter set forth.




                                                  1
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 11 of 27




                                           AGREEMENT

        The recitals above are incorporated here by reference and made a part of this Agreement.

 I.     CONDITIONS PRECEDENT.

        This Agreement shall be conditioned upon, and shall be effective only upon, the
 occurrence of all of the following events (“Effective Date”):

        A.     Approval of this Agreement by the City Council;

        B.     Class Counsel shall make, and the City shall not oppose, the court filings
               described in Section IV(A) of this Agreement;

        C.     Grant by the Court of preliminary approval of this settlement and issuance of notice
               thereof;

        D.     Notice to the Settlement Class in accordance with Section V of this Agreement;

        E.     A Final Approval Hearing held in accordance with Section IV(C) of this Agreement;

        F.     Final approval of this Agreement by the Court following a Final Approval
               Hearing; and

        G.     Expiration of the time to appeal the Final Approval without the filing of an
               appeal; or, if an appeal is filed, final adjudication or resolution of the same.

 II.    DEFINITIONS.

        A.     “DOJ/DOT Alteration Guidance” means the 2013 Department of
               Justice/Department of Transportation Joint Technical Assistance on the Title II of
               the Americans with Disabilities Act Requirements to Provide Curb Ramps when
               Streets, Roads, or Highways are Altered through Resurfacing and the 2015
               Supplement to the 2013 DOJ/DOT Joint Technical Assistance on the Title II of the
               Americans with Disabilities Act Requirements To Provide Curb Ramps when
               Streets, Roads, or Highways are Altered through Resurfacing, attached hereto as
               Exhibit 1.

        B.     “Class Counsel” means attorneys with the Civil Rights Education and Enforcement
               Center (“CREEC”) and Julia Campins with the firm of Campins Benham-Baker.

        C.     “Compliance” or “compliant,” with respect to the installation (as defined herein) of
               curb ramps required by this Agreement, means compliant with the applicable
               provisions of Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et
               seq., 28 CFR § 35.151, and Americans with Disabilities Act standards published by
               the U.S. Department of Justice in effect when the ramp was or is installed or
               altered. The current Americans with Disabilities Act standards are the 2010
               Americans with Disabilities Act Standards for Accessible Design (“ADAAG”)
               published by the Department of Justice. Existing ramps shall be deemed compliant
               for purposes of this Agreement notwithstanding that they do not contain
               truncated domes. New and existing ramps shall be deemed compliant for
               purposes of this

                                                  2
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 12 of 27




             Agreement notwithstanding (1) a running slope greater than 8.3% but less than or
             equal to 9%, (2) a cross slope greater than 2% but less than or equal to 3%, (3) a
             gutter/counter slope greater than 5% that when added to the running slope of the
             ramp does not exceed 13.3%, or (4) if the ramp is located at a midblock crossing or
             a crossing without yield or stop control or where there is a traffic signal designed
             for the green phase, a cross slope greater than 2% but less than or equal to the
             adjacent street or road grade. For purposes of determining compliance,
             percentage measurements shall be rounded to the nearest tenth of a percent.

        D.   "Final Approval" means the order by the District Court, after notice and the holding
             of the Fairness Hearing, granting approval of this Settlement Agreement under
             Rule 23(a) of the Federal Rules of Civil Procedure.

        E.   “Independent Inspector” means a third party mutually agreeable who shall be
             retained as, and for the purposes, described in Section III(D)(2) below. Plaintiffs
             will not unreasonably withhold approval of a proposed Independent Inspector.

        F.   “Installation” or “install” means installation or modification of a curb ramp directly by
             the City or its employees, or installation or modification by entities retained or paid
             by the City, including contractors.

        G.   "Mobility Disability" means any impairment or medical condition, as defined by the
             ADA, which limits a person's ability to walk, ambulate, maneuver around objects,
             or ascend or descend steps or slopes. A person with a Mobility Disability may or
             may not use a wheelchair, scooter, electric personal assisted mobility device,
             crutches, walker, cane, brace, orthopedic device, or similar equipment or device to
             assist their navigation along a Pedestrian Walkway, or may be semi-ambulatory.

        H.   “Settlement Class” means the class of individuals, including any subclasses,
             ultimately defined and certified by a Court in this matter.

 III.   CURB RAMP PROGRAM.

        A.   Survey.

             1.      The City shall, at its own expense, perform a comprehensive survey of all
                     City corners at street segments with sidewalks to identify the number and
                     types of curb ramps at each corner as well as curb ramps that are missing
                     or do not comply with regulations in effect when the ramp was installed or
                     altered.

             2.      The City will use a reliable methodology to collect, at a minimum, the data
                     set forth in Exhibit 2 with respect to each location that is required to have a
                     curb ramp.

             3.      The Survey shall be completed within 24 months from the date of this
                     Agreement above.

             4.      Every six months from the date of this Agreement above, the City will
                     provide updated results of the Survey to Class Counsel.
                                                3
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 13 of 27




      B.    Curb Ramp Installation and Remediation.

            1.    In 2018, and in future years whenever the City or the City’s contractors
                  “alter” (as defined by the DOJ/DOT Alteration Guidance) or construct a City
                  street, road or highway the City will install, or require the installation of,
                  compliant curb ramps where a street level pedestrian walkway adjacent to
                  the constructed or altered street, road or highway crosses a curb and no
                  compliant curb ramp currently exists.

            2.    Starting in 2018, the City will install or cause the installation of a
                  minimum of 1,100 compliant curb ramps per calendar year (the “Annual
                  Commitment”), and will continue to do so through the term of this
                  Agreement. This minimum number does not relieve the City of its obligation
                  under Section III(B)(1) to install curb ramps when it constructs or alters a
                  curb or street, or causes a curb or street to be altered, even if doing so
                  requires installation of more than the required Annual Commitment in a
                  given year.

                  a.     A minimum of 400 of the 1,100 ramps required to be installed
                         each year will be installed at locations (1) requested through the
                         City’s existing request procedure, which it agrees to maintain,
                         and/or (2) where existing street level pedestrian walkways cross
                         curbs and no compliant curb ramp currently exists. These 400
                         ramps will be referred to as the “Required Minimum Ramps.” As
                         between (1) and (2), ramps requested through the request line
                         have higher priority unless they are already scheduled to be
                         installed within the greater of (i) the 12 months following the
                         request, or (ii) the current plan year. Each ramp installed pursuant
                         to a request on the request line during a given year shall reduce by
                         one the City’s obligation to install the 400 Required Minimum
                         Ramps for that year. For example, if in a given year the City installs
                         150 ramps requested on the request line, then it will be obligated
                         to install a total of 250 additional Required Minimum Ramps in that
                         year. When the sum of
                         (1) requested ramps and (2) ramps to be installed where existing
                         street level pedestrian walkways cross curbs and no compliant curb
                         ramp exists falls below 400, the Required Minimum Ramps will
                         adjust to the sum of (1) requested ramps and (2) ramps to be
                         installed where existing street level pedestrian walkways cross
                         curbs and no compliant curb ramp exists. The City may combine
                         the Required Minimum Ramps over the years 2018 and 2019. As
                         such, from January 1, 2018 through December 31, 2019, the City
                         must install 800 Required Minimum Ramps.

                  b.     The City will make reasonable, good faith efforts to inform the public
                         of the existence of the request procedures.

                  c.     If the City installs, or causes the installation of, more than 1,100
                         curb ramps in a calendar year, the City may, in its sole discretion,
                                            4
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 14 of 27




                        use the additional ramps to satisfy the yearly requirement for future




                                          5
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 15 of 27




                        years. Nothing in this subparagraph, however, shall relieve the City
                        of its obligation under Section III(B)(1) to install curb ramps
                        whenever a curb or street is altered or constructed, or permit the
                        City to reduce to below 400 the number of Required Minimum
                        Ramps that must be installed each year under Section III(B)(2)(a).

                  d.    The total number of ramps required to be installed under Section
                        III(B)(2) will include all ramps installed by the City and the City’s
                        contractors, and may include ramps the City requires that others
                        install such as new development ramps. The City will identify ramps
                        installed by its contractors or by third parties that it counts towards
                        its obligation. The City remains obligated to perform the terms of
                        this Agreement notwithstanding its use of contractors to perform
                        road work, alterations, or curb ramp installation.

                  e.    Notwithstanding any other provision of this Agreement, the City’s
                        obligation to install a curb ramp is subject to the following
                        exceptions:

                        (1)    Technical infeasibility: Where a curb ramp would otherwise
                               be required to be altered by this Agreement, but existing
                               physical or site constraints prohibit modification or addition
                               of a curb ramp which is in full and strict compliance, then the
                               City shall provide accessibility to the maximum extent
                               feasible. Before reaching a conclusion about technical
                               infeasibility, the City will consider the extent to which
                               physical or site constraints can be addressed by alternative
                               curb ramp designs.

                        (2)    Structural Impracticability: In the rare circumstances when
                               the unique characteristics of terrain prevent the
                               installation of a compliant curb ramp during new
                               construction, the City shall comply to the extent that is not
                               structurally impracticable, as further described ·in 28
                               C.F.R. § 35.151(a)(2)(i).

                        (3)    Equivalent facilitation: The use of alternative designs,
                               products, or technologies that result in substantially
                               equivalent or greater accessibility and usability is permitted
                               as stated in ADAAG 103. The City bears the burden of
                               demonstrating equivalent facilitation.

                        (4)    A curb ramp need not be installed at an intersection where it
                               is illegal for a pedestrian to cross the street.

                        (5)    A curb ramp need not be installed on a segment of street
                               that does not have a sidewalk or other pedestrian
                               walkway.

                        (6)    Procedure for exceptions. Where the City believes an
                                          6
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 16 of 27




                             exception exists, it will inform Class Counsel of the location




                                       7
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 17 of 27




                                    of and basis for the exception in the Annual Curb Ramp
                                    Report. If Class Counsel disagrees with the City’s
                                    determination that an exception applies, the Parties agree
                                    to meet and confer. In the event that the Parties are unable
                                    to reach agreement as to any exception identified in the
                                    Annual Curb Ramp Report, the Parties shall follow the
                                    Dispute Resolution provisions set forth in Section IX.

                   f.       If the City fails to achieve the Annual Commitment because of
                            insufficient funding and it is determined that the failure to fund is not
                            a violation of this Agreement, Plaintiffs, in their sole discretion, may
                            declare that the Agreement is terminated and may reinstitute
                            litigation asserting claims arising from the facts addressed in the
                            Agreement. The City agrees that if litigation is recommenced
                            pursuant to this subsection, it waives the right to assert the
                            affirmative defense of statute of limitations but retains all other
                            affirmative defenses.

            3.     This Agreement does not require that the City purchase, or
                   otherwise acquire, property rights to install compliant curb ramps.

            4.     This Agreement does not require the City to survey or install curb ramps on
                   private streets or roadways, private property, or at any other location
                   beyond the City’s right-of-way.

      C.    Prioritization. Other than ramps requested through the request line, the City may
            prioritize installation of ramps at locations where street level pedestrian walkways
            cross curbs and no curb ramp currently exist over remediation or replacement of
            existing but noncompliant ramps.

      D.    Verification.

            1.     No later than April 1st of each year beginning in 2019, the City will
                   provide CREEC with a report (“Annual Curb Ramp Report”) identifying:

                   a.       Curb ramps installed by the City, its contractors, or third parties
                            (including developers) in the preceding calendar year;

                   b.       All streets and corners that were altered (as defined by the
                            DOJ/DOT Alteration Guidance) in the preceding calendar year; and

                   c.       With respect to any locations where the City believes that one of the
                            exceptions set forth in Section III(B)(2)(e) applies, a detailed
                            explanation of the reasons for the City’s belief. Class Counsel may
                            request in writing and the City will provide all non-privileged records
                            necessary for Class Counsel to assess the City’s position. Where
                            Class Counsel determines in good faith that they dispute the City’s
                            position, resolution of the issue shall be pursuant to the Dispute
                            Resolution provisions described in Section IX below.

                                               8
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 18 of 27




            2.     Beginning in 2019, the City will retain and pay an Independent Inspector to
                   annually survey a random sampling of 10% of locations on which curb
                   ramps were, or should have been, installed during the preceding year to
                   ensure that compliant curb ramps were installed.

                   a.      No later than June 1st of each year beginning in 2019, the
                           Independent Inspector will provide to both parties a written
                           report documenting its findings (“Independent Inspector
                           Report”).

                   b.      Any disputes as to whether the Independent Inspector Report
                           indicates violations of this Agreement, and the consequences of
                           those disputed violations, will be subject to the Dispute Resolution
                           process outlined at Section IX.

            3.     No later than July 1st of each year beginning in 2019, the parties shall
                   submit an Annual Progress Report to the Special Master and the Court to
                   apprise the Special Master and the Court of the status of the settlement
                   tasks, and the progress made during the preceding calendar year, in
                   performing this Agreement.

       E.   Training. Beginning in 2019, the City will implement a yearly training program for
            employees responsible for road and sidewalk planning, design, construction or
            inspection, which will highlight ADA curb ramp requirements, federal and state
            requirements, and the City’s policies. The City will work in good faith with CREEC
            to develop a list of topics for the training program.

       F.   Maintenance. The City shall maintain or cause to be maintained in operable
            working condition curb ramps over which it has responsibility. This section does
            not prohibit isolated or temporary interruptions in service or access due to
            maintenance or repairs.

       G.   Term. The Term of this Agreement is the lesser of (1) 14 years from January 1,
            2018, or (2) until the City has submitted Annual Curb Ramp Reports identifying a
            total of at least 15,400 curb ramps installed by the City, its contractors, or third
            parties (including developers), and shall extend until the Independent Inspector
            submits a final report confirming that the City has installed all compliant ramps
            required by this Agreement and until any disputes relating to that final report have
            been resolved.

 IV.   COURT APPROVAL.

       A.   Complaint and Initial Motions. Within ten (10) business days of execution of this
            Agreement, Plaintiffs shall file the Complaint, attached hereto as Exhibit 3, with
            the United States District Court for the District of Colorado (“Court”) and the
            following submissions. The City shall not oppose these submissions, nor will it
            move to dismiss the Complaint.

            1.     Motion to Certify the Settlement Class for settlement purposes only;

                                             9
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 19 of 27




            2.     Appointment of Timothy Fox of CREEC, and Julia Campins with the firm of
                   Campins Benham-Baker, as class counsel;

            3.     Motion for Preliminary Approval of the Proposed Class
                   Settlement, including:

                   a.      Approval of the proposed notice of settlement and notice
                           dissemination to the class as outlined in Section V, and a deadline
                           for publication of the notice (the “Notice deadline”) that is no more
                           than ten (10) business days after the grant of preliminary approval
                           or as promptly as permitted by the Court;

                   b.      Approval of the procedure for objections to the proposed settlement
                           described in Section IV(B);

                   c.      Motion to enjoin members of the Settlement Class from initiating
                           or prosecuting any litigation related to the claims resolved by this
                           Agreement against the City pending the Court’s entry of a Final
                           Judgment and Order; and

                   d.      Motion to Set Date for the final approval hearing as set forth in
                           Section IV(C).

      B.    Objections. The parties shall ask the Court to order the following procedures for
            objections: Any member of the Settlement Class may object to the proposed
            settlement by filing, within two months after the Notice deadline, written objections
            with the Clerk of the Court. Only such objecting Class Members shall have the
            right, if they seek it in their objection, to present objections orally at the final
            approval hearing.

      C.    Final Approval Hearing. Named Plaintiffs and the City shall request that a final
            approval hearing take place within three (3) months after the Notice deadline, or as
            soon thereafter as the Court may set the hearing.

      D.    Motion for Attorneys’ Fees. No fewer than one (1) week before the deadline for
            filing objections, Plaintiffs shall file a motion requesting an award of attorneys’ fees
            in the amount agreed to by the parties in Section VII(A).

      E.    Motion for Final Approval. At least two (2) weeks prior to the final approval
            hearing, Plaintiff shall file, and the City shall not unreasonably oppose, a mutually
            acceptable motion seeking final approval of the settlement and responding to any
            objections to the settlement.

 V.   NOTICE TO THE CLASS OF THE PROPOSED SETTLEMENT.

      A.    No later than the Notice deadline, the parties shall issue Notice to the Settlement
            Class as ordered by the Court.




                                              10
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 20 of 27




        B.      The parties will recommend to the Court that such Notice consist of the following
                measures, to be taken no later than the Notice deadline:

                1.      The City will place a link to the Notice, attached as Exhibit 4, on its
                        website;

                2.      CREEC will post the Notice on its website and email the Notice to its
                        members; and

                3.      Class Counsel will email the Notice to the organizations listed in Exhibit 5,
                        requesting that they circulate the Notice to their mailing lists.

        C.      The parties agree that the proposed Notice is reasonably calculated to apprise the
                Settlement Class of the pendency of this settlement.

 VI.    NAMED PLAINTIFF PAYMENTS.

         The City agrees to pay each of the Named Plaintiffs $5,000.00 within sixty (60) days of the
 Effective Date. These payments shall be in full and final settlement of Named Plaintiffs’ claims
 that are being released under this Agreement. The check will be made out to CREEC, which will
 be responsible for dispersing these funds.

 VII.   ATTORNEYS’ FEES.

        A.      Fees, Expenses, and Costs for Work Done up through Final Approval. The
                City agrees to pay Plaintiffs’ attorneys’ fees, expenses, and costs incurred through
                final approval of this Agreement, in the total amount of $145,000 within sixty (60)
                days of the Effective Date.

        B.      Fees, Expenses and Costs for Work Done After Final Approval.

                1.      After final approval, Plaintiffs will be entitled to their reasonable attorneys’
                        fees, expenses, and costs (including travel costs) arising from work
                        performed in connection with verification of compliance with this
                        Agreement and any Dispute Resolution arising therefrom pursuant to
                        Section XI below. Plaintiffs will not request and the City will not be required
                        to pay more than $40,000 annually for such work performed or expenses or
                        costs incurred in any single year of the Agreement (“Annual Fees Cap”).
                        Notwithstanding the Annual Fees Cap, the following shall apply: (a) In 2019
                        through the end of 2020, the Annual Fees Cap may be combined for use in
                        either 2019 or 2020, provided that the City shall not be required to pay
                        more than $80,000 for Plaintiffs’ fees, expenses, and costs for those two
                        years collectively; (b) where Plaintiffs’ fees, expenses, and costs are less
                        than the Annual Fees Cap, the remainder amount of Annual Fees Cap may
                        be banked (“Banked Remainder”) for use in a subsequent year of this
                        Agreement when Plaintiffs’ fees, expenses, and costs may exceed the
                        Annual Fees Cap (there will be no cap on the amount of “Banked
                        Remainder” that may be accrued); and (c) the Annual Fees Cap and the
                        Banked Remainder available for use in any given year shall be no more

                                                   11
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 21 of 27




                     than $100,000 (e.g., $40,000 Annual Fees Cap plus up to $60,000 of any
                     Banked Remainder, with any unused portion of the Banked Remainder
                     being available for use in future years).

              2.     On an annual basis during the Term of this Agreement beginning in 2019,
                     Plaintiffs shall submit to the City a statement of their reasonable attorneys’
                     fees, expenses, and costs incurred during the prior year for performing all
                     work reasonably necessary to monitor, implement, and administer this
                     Settlement Agreement, including reviewing the Annual Curb Ramp Report
                     and Independent Inspector Report for confirmation that the City has met its
                     obligations under this Agreement. Each statement submitted to the City
                     shall be supported by a descripton of services by date and by biller.

              3.     To determine the amount of fees, expenses, and costs to which Plaintiffs
                     are entitled for work done after Final Approval of this Agreement, the
                     parties will negotiate in good faith to agree to Plaintiffs’ reasonable
                     attorneys’ fees, expenses, and costs. If the parties are unable to agree on
                     an amount, the parties agree to submit the issue of Plaintiffs’ reasonable
                     fees, expenses, and costs to the Dispute Resolution process outlined in
                     Section IX. The City shall pay all agreed to or awarded amounts for
                     Plaintiffs’ fees, expenses, and costs within sixty (60) days from the date of
                     the agreement or award.

              4.     In the event either party finds it necessary to seek resolution of a dispute
                     through a motion for enforcement before the Court, the prevailing party
                     shall be entitled to reasonable attorneys’ fees, expenses, and costs in
                     accordance with the standards of the ADA and Christiansburg Garment
                     Co. v. EEOC, 434 U.S. 412, 421-22 (1978).

 VIII.   JUDGMENT AND FINAL APPROVAL.

         A.   At the time of the final approval hearing, the parties shall jointly request that the
              Court enter a Final Judgment and Order granting final approval of the terms of this
              Agreement.

 IX.     DISPUTE RESOLUTION.

         A.   Informal Dispute Resolution.

              1.     If either party believes that a dispute exists relating to the performance or
                     interpretation of this Agreement, it shall notify the other party in writing,
                     describing the dispute and clearly identifying that they are invoking the
                     dispute resolution process.

              2.     The other party shall respond in writing to such notice within ten (10)
                     business days of receipt of the notice.




                                                12
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 22 of 27




                 3.      Within ten (10) business days of receipt of the response described in the
                         previous paragraph, counsel for both parties shall meet and confer by
                         telephone or in person and attempt to resolve the issue informally.

         B.      Special Master. The parties shall request that the Court appoint William G. Meyer
                 of Judicial Arbiter Group, Inc. as the initial Special Master who shall have the
                 power to make decisions in all matters pertaining to administration and
                 enforcement of this Agreement. In the event the Special Master appointed by the
                 Court is unable or unwilling to act as Special Master, the parties will confer and
                 attempt in good faith to agree to a successor Special Master to propose to the
                 Court.

                 1.      If, after completing the steps in Section IX(A), either party believes that a
                         dispute still exists relating to the performance or interpretation of this
                         Agreement, that party may submit the dispute for resolution by the Special
                         Master as described in this Section.

                 2.      The Special Master’s resolution of any disputes under this Agreement that
                         do not require Court approval shall be final, binding, and non-appealable.

                 3.      If the Special Master seeks to resolve disputes that require Court approval,
                         the Special Master shall issue a recommendation for Court approval, which
                         the parties shall not oppose.

                 4.      The fees and expenses of the Special Master relating to the Agreement
                         shall be paid by the City, except that the Named Plaintiffs shall pay these
                         fees and expenses if they submit a matter to the Special Master and the
                         Special Master determines that the Named Plaintiffs’ position was
                         frivolous, unreasonable, or without foundation.

                 5.      Except when exceptional circumstances exist requiring a prompt resolution
                         of a dispute by the Special Master, the parties will submit any disputes to
                         the Special Master once a year on or before November 1st of each year
                         starting November 1, 2018 until the Agreement terminates.

                 6.      Should any matter require resolution by the Special Master under this
                         Section IX(B), attorneys’ fees, expenses, and costs shall be awarded in
                         accordance with 42 U.S.C. § 12205. Any fees, expenses, or costs awarded
                         to Plaintiffs against the City pursuant to this paragraph shall count toward
                         and be subject to the caps in Section VII(B) for the year in which they are
                         awarded.

 X.      RELEASES.

         Effective on the date of final approval of this Agreement by the Court, Named Plaintiffs, on
 behalf of themselves and all members of the Settlement Class and their executors, successors,
 heirs, assigns, agents and representatives, in consideration of the relief set forth herein, the
 sufficiency of which is expressly acknowledged, unconditionally and forever do fully and finally
 release, acquit and discharge the City and its present, former, and future elected officials, officers,

                                                   13
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 23 of 27




managers, supervisors, employees, attorneys, insurers, agents, representatives, and contractors
retained by the City to perform the work described herein, and the respective successors, heirs,
employees, attorneys, owners, insurers and assigns of the above from any and all actions,
causes of action, claims, charges, demands, losses, judgments, liens, indebtedness and liabilities
arising out of the subject matter of the Lawsuit for injunctive relief, declaratory relief, and any
attendant costs and attorneys’ fees (except those provided in Sections VII(B) and IX(B) above),
whether known or unknown, suspected or unsuspected, pursuant to the Americans with
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as amended, the Colorado
Anti-Discrimination Act, as amended, or any other disability non-discrimination law, asserted or
unasserted, in the Lawsuit. This Agreement, and the releases contained herein, only cover curb
ramps on City street segments with sidewalks, and do not apply to (1) components of the City’s
sidewalk system other than curb ramps, (2) street segments that do not contain sidewalks but do
contain bus stops, (3) curb ramps adjacent to roads that comprise the State Highway System as
defined in Colo. Rev. Stat. §§ 43-2-101 and -102, and (4) curb ramps adjacent to roads that
comprise any private, county, or other non-City roadway system. Neither Named Plaintiffs nor the
Settlement Class release any claims relating to (1) components of the City’s sidewalk system
other than curb ramps, (2) street segments that do not contain sidewalks but do contain bus
stops, (3) curb ramps adjacent to roads that comprise the State Highway System as defined in
Colo. Rev. Stat. §§ 43-2-101 and -102, and (4) curb ramps adjacent to roads that comprise any
private, county, or other non-City roadway system. Furthermore, the Settlement Class does not
release any claims for damages.

 XI.     NON-DISPARAGEMENT.

          To the extent allowed by law, the parties agree to not publicly defame or disparage by
 expressing negative opinions of the Named Plaintiffs, the City, its elected officials, employees or
 representatives, concerning the subject matter of this Agreement. This does not prevent any party
 from making statements (A) to the Special Master or the Court concerning the alleged
 noncompliance by another party with provisions of this Agreement or (B) publicly concerning
 another party’s noncompliance with the provisions of this Agreement as determined by the
 Special Master in accordance with Section IX or the Court. Further, notwithstanding the foregoing,
 if a party is subject to a valid subpoena or court order, or is otherwise required by law, to provide
 truthful testimony in a proceeding, such testimony will not violate this Section XI of this
 Agreement.

 XII.    DISCRIMINATION CLAIMS.

          Nothing in this Agreement is intended to limit in any way any Named Plaintiff’s right or
 ability to file a complaint or claim of discrimination with any federal, state, or local agency. Each
 Named Plaintiff retains the right to communicate with federal, state, or local agencies and such
 communication may be initiated by the Named Plaintiff or in response to the government and is
 not limited by any non-disparagement obligation under this Agreement. However, Named
 Plaintiffs will not be entitled to recover any monetary relief or other individual remedy arising out of
 the subject matter of the Lawsuit from the City in connection with a complaint or claim of
 discrimination filed with and federal, state, or local agency or any resulting litigation.

 XIII.   MEDIA RELEASES.



                                                    14
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 24 of 27




        The parties agree to issue only mutually acceptable press releases regarding this
 Agreement. The parties agree to cooperate with each other to draft and distribute a joint press
 release following the execution of this Agreement. All other press releases shall be subject to
 review and approval by the other party prior to release, which shall not be unreasonably withheld
 or delayed.

 XIV.   BEST INTERESTS OF THE CLASS.

         The Named Plaintiffs and Class Counsel represent and affirm that they are seeking to
 protect the interests of the entire Settlement Class and believe that this Agreement is in the best
 interests of the Settlement Class.

 XV.    COMMUNICATIONS.

        Any notice or communication required or permitted to be given to Named Plaintiffs or the
 City under this Agreement shall be given in writing by email and U.S. mail, addressed as follows:

        To the City:           Mayor
                               City of Colorado Springs
                               30 S. Nevada Avenue, Suite 601
                               Colorado Springs, CO 80903

 and                           Public Works Director
                               City of Colorado Springs
                               30 S. Nevada Avenue, Suite 401
                               Colorado Springs, CO 80903

        With a copy to:        City Attorney
                               City of Colorado Springs
                               30 S. Nevada Avenue, Suite 501
                               Colorado Springs, CO 80903

        To Plaintiffs:         Timothy Fox
                               Civil Rights Education and Enforcement Center
                               104 Broadway, Suite 400
                               Denver, CO 80203

                               Julia Campins
                               Campins Benham-Baker, PC
                               935 Moraga Road, Suite 200
                               Lafayette, California 94549

         If the above addresses or the appropriate contact change, it is the responsibility of the
 Party whose address or contact is changing to give written notice of said change to all other
 Parties within thirty (30) business days following the effective date of said change.

 XVI.   MODIFICATION OR WAIVER OF AGREEMENT.



                                                 15
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 25 of 27




        No modification or waiver of any term or provision of this Agreement shall be effective
 unless it is agreed to by the parties in writing and approved pursuant to Court Order.

 XVII.   SEVERABILITY.

         If any provision or any part of this Agreement shall at any time be held unlawful, or
 inconsistent with applicable law, in whole or in part, under any federal, state, county, municipal or
 other law, ruling or regulation, then the remaining provisions of this Agreement shall remain
 effective and enforceable.

 XVIII. EXECUTION IN COUNTERPARTS.

       This Agreement may be signed in counterpart and shall be binding and effective
 immediately upon the execution by all parties of one or more counterparts.


 XIX.    DUTY TO SUPPORT AND DEFEND AGREEMENT.

        Named Plaintiffs and the City by their signatures below, each agree to abide by all of the
 terms of this Agreement in good faith and to support it fully, and shall use their best efforts to
 defend this Agreement from any legal challenge, whether by appeal or collateral attack.

 XX.     CONTROLLING LAW.

        This Agreement shall be interpreted and enforced pursuant to the laws of the State of
 Colorado, and the Charter, City Code, Ordinances, Rules and Regulations of the City of Colorado
 Springs.

 XXI.    SETTLEMENT PURPOSES ONLY.

           This Agreement is for settlement purposes only, and neither the fact of, nor any provision
contained in this Agreement or its Exhibits, nor any action taken hereunder, shall constitute, be
construed as, or be admissible in evidence as any admission of the validity of any claim or any fact
alleged by Plaintiffs in the Lawsuit or in any other action or of any wrongdoing, fault, violation of
law, or liability of any kind on the part of the City of any claim or allegation made in the Lawsuit or
any other action, or as any admission of the Named Plaintiffs’ ability to certify the putative
Settlement Class on its merits under Fed. R. Civ. P. 23. This Agreement, whether or not approved
by the Court or otherwise compromised, shall in no event be construed or deemed to evidence of
an admission or a concession on the part of any party with respect to any claim of any fault or
liability or damages.

 XXII.   CERTIFICATION OF CLASS.

       The parties agree that, for settlement purposes only, the Lawsuit shall be certified and
 proceed as a class action under applicable jurisprudence.

 XXIII. JURISDICTION OF THE COURT.



                                                   16
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 26 of 27




         The parties agree that the Court shall retain exclusive and continuing jurisdiction for the
 following limited purposes: (1) resolving disputes that require Court approval as set forth in
 Section IX(B); and (2) appointing a Special Master, and appointing replacement Special Masters
 in the event that an appointed Special Master retires, dies or becomes incapacitated.

 XXIV. APPROPRIATION.

         This Agreement is expressly made subject to the limitations of the Colorado Constitution
 and Section 7-60 of the Charter of the City of Colorado Springs. Nothing herein shall constitute,
 nor be deemed to constitute, the creation of a debt or multi-year fiscal obligation or an obligation
 of future appropriations by the City Council of Colorado Springs, contrary to Article X, § 20, Colo.
 Const., or any other constitutional, statutory, or charter debt limitation. Notwithstanding any other
 provision of this Agreement, with respect to any financial obligation of the City which may arise
 under this Agreement in any fiscal year after the year of execution, in the event the budget or
 other means of appropriation for any such year fails to provide funds in sufficient amounts to
 discharge such obligation, such failure (i) shall act to terminate this Agreement at such time as the
 then-existing and available appropriations are depleted, and (ii) neither such failure nor
 termination shall constitute a default or breach of this Agreement, including any sub-agreement,
 attachment, schedule, or exhibit thereto, by the City. As used herein, the term “appropriation”
 shall mean and include the due adoption of an appropriation ordinance and budget and the
 approval of a Budget Detail Report (Resource Allocations) which contains an allocation of
 sufficient funds for the performance of fiscal obligations arising under this Agreement.

 XXV. ENTIRE AGREEMENT.

         This Agreement contains all the agreements, conditions, promises and covenants among
 Named Plaintiffs, the Settlement Class, and the City regarding matters set forth in it and
 supersedes all prior or contemporaneous agreements, drafts, representations or understandings,
 either written or oral, with respect to the subject matter of the present Agreement.

                                     [Signature Page to Follow]




                                                  17
Case 1:19-cv-00829-JLK Document 18 Filed 09/30/19 USDC Colorado Page 27 of 27




         IN WITNESS WHEREOF, the parties have executed this Agreement of the date first
 written above.

 Sharon King


 By:    /s/ Sharon King                             Date:          03/08/2019


 Paul Spotts


 By:    /s/ Paul Spotts                             Date:          03/08/2019


 THE CITY OF COLORADO SPRINGS


 By:    /s/ Wynetta P. Massey                       Date:          03/06/2019
        Wynetta P. Massey
        City Attorney


 APPROVED AS TO FORM:


 By:    /s/ Timothy Fox
        Timothy Fox
        Civil Rights Education and Enforcement Center
        Counsel for Named Plaintiffs, Sharon King and Paul Spotts, and the Settlement Class



 By:    /s/ Tracy Lessig
        Tracy Lessig
        Office of the City Attorney
        Counsel for the City of Colorado Springs




                                               18
